Title: Report on the Petition of James Gamble, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of James Gamble by an Order of the House of Representatives of the 14th. instant thereupon respectfully Reports—
That the Claim of the petitioner has been heretofore considered and rejected, as appears, on the Journals of Congress under date the 15th of April 1784.
That the Petitioner having been informed of this decision, (of which it would seem he had no knowledge) has concluded to discontinue the Claim, in consequence of which a Legislative Interference is rendered unnecessary.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.
